Citation Nr: 1507115	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1975.  He also had additional periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

In December 2010, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  In September 2012, the Veteran was notified that the Veterans Law Judge who had conducted the December 2010 hearing had since left the Board, and that the Veteran was offered the opportunity to testify at another hearing.  In October 2012, the Veteran responded that he wanted to appear at another hearing.  The requested hearing was conducted before the undersigned Veterans Law Judge in Washington, DC, in March 2013.  Transcripts of both hearings are of record.

This matter was most recently before the Board in April 2013 at which time it was remanded for additional development.  


FINDING OF FACT

The Veteran does not have glaucoma that began during or underwent any worsening during a period of active duty, ACDUTRA, or INACDUTRA.


CONCLUSION OF LAW

The Veteran does not have glaucoma that is the result of disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

By letters dated in November 2008, May 2009, November 2009, and April 2012, VA notified the Veteran of the information and evidence need to substantiate his claim.  The November 2008 and May 2009 letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most recently, by a March 2014 supplemental statement of the case (SSOC), the claim was readjudicated after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, VA has satisfied its duty to notify.  

VA has also complied with its duty to assist the Veteran in the development of his claim.  The evidence of record includes service treatment records (STRs) from the Veteran's reserve component service, VA treatment records, private treatment records, Social Security Administration (SSA) records, and the Veteran's lay statements and testimony.  

This case was remanded in December 2011 and April 2013 in order to conduct an additional search for the Veteran's STRs from his active duty service and to verify his periods of ACDUTRA and INACDUTRA.  In April 2012, the Appeals Management Center (AMC) issued an additional Formal Finding of Unavailability explaining the unsuccessful efforts taken in attempting to obtain the STRs.  In addition, service personnel records and pay records obtained from the Defense Finance and Accounting Services (DFAS) indicate the Veteran's duty status in June 1996 when he was first diagnosed with glaucoma.  Therefore, the Board finds that there has been substantial compliance with the December 2011 and April 2013 remand directives such that no further action is necessary in this regard.

The Board finds that a VA examination is not necessary to determine whether glaucoma is related to any period of qualifying service.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

As explained below, the evidence of record does not contain any medical link to service for glaucoma.  STRs from the Veteran's reserve service contain no complaints of any vision problems until after glaucoma was diagnosed in 1996.  The Board has considered the Veteran's contentions that his glaucoma is a direct result of being exposed to either gas during field exercises or ultraviolet light during his work as a welder while serving a period of ACDUTRA.  However, the Veteran did not state what kind of gas he may have been exposed to or how such exposure may have resulted in glaucoma.  Service personnel records do not show any exposure to any kind of gas or ultraviolet light.  In fact, the Veteran's separation certificate shows that the Veteran's military occupational specialty was geodetic surveyor.  Therefore, his statements regarding exposure to gas and ultraviolet light during service are not corroborated by any evidence of record.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a veteran's lay statements with regard to non-medical events unrelated to combat service must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions, and that the Board had not erred in rejecting lay evidence that a veteran was exposed to gases and chemicals during service when such exposure was not documented in the personnel records).

As explained in more detail below, the Board finds that the Veteran is not credible with respect to assertions of exposure to gas and/or unusual amounts of ultraviolet light in service.  Even if the Board accepts the Veteran's asserted in-service exposures, there is no evidence of record that his glaucoma "may be associated" with the claimed exposures.  See 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) (holding that, absent some evidence indicating a link or association between a disease or disability subject to service connection and service, a medical examination addressing the secondary service connection theories, in the context of no evidence suggestive of such association, is not warranted).  The Veteran's statements are the only indication that his asserted disability may be related to military service.  In light of these findings, the requirements of McLendon have not been met.  Therefore, a medical nexus opinion is not warranted for the Veteran's claim for service connection for glaucoma.  

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in the line of duty.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d). 

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.; see also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).  

A review of the reserve STRs dated prior to June 1996 reveals no diagnosis or reports of symptoms associated with glaucoma.  An April 1992 reserve examination report contains a normal clinical examination of the eyes, although intraocular pressure (IOP) was 22 mm HG, bilaterally.  STRs dated June 1 and June 2, 1996 show that the Veteran was having trouble with his vision.  IOP was elevated bilaterally.  He was diagnosed with late stage glaucoma.  It was recommended that the Veteran follow up with a private physician immediately for treatment.

A letter dated June 14, 1996 from a private provider shows that the Veteran was diagnosed with end stage chronic open angle glaucoma on June 5, 1996.  As a result of this diagnosis, in July 1996, the Veteran was referred to a physical disqualification review board which determined that he be administratively discharged due to physical disqualification.  In September 1996, he was assigned to retired reserve status.

A VA eye examination report dated in March 1998 shows that the Veteran was diagnosed with glaucoma, and it was indicated that he was legally blind secondary to that condition.  An opinion was not provided as to the etiology of the glaucoma.

VA treatment records dated from February 1998 to December 2009 showing continued intermittent treatment for glaucoma.  Private medical records dated from February 1997 to May 1998 showing ongoing treatment for end stage glaucoma.

During his December 2010 and March 2013 hearings, the Veteran indicated that his glaucoma was first diagnosed in June 1996 during a period of ACDUTRA.  He explained that he had been on his annual training when the glaucoma was first found, and that he had never been diagnosed or treated for the disease prior to that time.  However, service personnel records and DFAS records establish that the Veteran was serving two days INACDUTRA at the time he was initially diagnosed with glaucoma in June 1996.

The Board has considered the Veteran's alternative contention that he was exposed to gas and/or excess ultraviolet light during ACDUTRA service, which he believes resulted in glaucoma.  See December 2010 and March 2013 Hearing Transcripts; see also Appellant's Post-Remand Brief at 2.  However, the Board finds that the Veteran is not credible with respect to either claimed exposure, primarily because he first mentioned these theories very late in the appeal process (during the December 2010 hearing), and only after multiple denials of service connection in a March 2000 rating decision, the December 2009 rating decision, and the March 2010 statement of the case.  

Although the Veteran's glaucoma may have developed during the two decades that he was a member of the Air Force Reserve, there is no evidence that this condition first developed during a period of ACDUTRA, or that any period of ACDUTRA or INACUDTRA actually caused a worsening of his eye disorder.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); Mercado-Martinez, 11 Vet. App. at 419.  Significantly, at no time has the Veteran's glaucoma been attributed to any incident of a period of ACDUTRA, including exposure to gas or ultraviolet light.  That it happened to be noticed when examined while serving a period of INACDUTRA does not equate to onset due to injury coincident with that period.

The Board acknowledges the Veteran's opinion concerning the etiology of his glaucoma.  As a layperson, however, he is not competent to provide a medical opinion about causation.  That is, while the Veteran is certainly competent to describe symptoms that he has experienced, without an indication in the record that he has had the relevant medical training, he is not competent to provide an opinion on the alleged nexus to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, his opinion is outweighed by the medical evidence of record.  Simply stated, the Veteran's Reserve STRs contain no evidence that the Veteran's glaucoma first had its onset during any period of ACDUTRA or is related to an injury of either eye during a period of ACDUTRA or INACDUTRA.  Although there are missing STRs, the Veteran has not contended that symptoms of glaucoma would be documented in those active duty STRs.  The Veteran's mere allegation that he was exposed to gas and ultraviolet light during ACDUTRA service is not sufficient to establish such exposure and is outweighed by the absence of any documentation of such exposure or effects thereof in the service records or other supporting evidence.  See Bardwell, 24 Vet. App. at 40.

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for glaucoma.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for glaucoma is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


